Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 6, 8, 10, 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US 2014/0190741) in view of Okano (US 2010/0025072) , Kumada (US 2016/0078981).

In regards to claim 1, Hitachi teaches a composite cable (2B), comprising: a signal line part including a first signal line (71); a pair of power supply lines (3,4); and a sheath (5) that covers an outer circumference of a wire bundle composed of the signal line part (71) and the pair of power supply lines (3,4); and a second signal line (72).

Hayakawa does not teach the first signal line composed of a pair of twisted wires together; wherein the signal line part is covered with a shield conductor formed of a conductive element wire spirally wound around an outer circumference of the signal line part; and the signal line part further includes a second signal line composed of a pair of wires twisted together (claim 1)

Okano teaches a composite cable (21) with a signal line (1) composed of a pair of twisted wires (2; twist type, paragraph [0020]) together, wherein the signal line part is covered with a shield conductor (4) formed of a conductive element wire (a flat wire made of metal foil, figure 5) spirally wound around an outer circumference of the signal line part (outer conductor 4 made of a metal foil tape; paragraph [0019], figure 5), and a plurality of the signal lines composed of a pair of twisted wires (2; twist type, paragraph [0020]) together.

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have made the first signal line and second signal lines of Hayakawa composed of a pair of twisted wires together and the signal line part covered with a shield conductor formed of a conductive element wire spirally wound around an outer circumference of the signal line part as taught by Okana such that the 

Hayakawa does not teach the signal line part and the pair of power supply lines being twisted together (claim 1).

Kumada teach the signal line part and the pair of power supply lines being twisted together (the power supply wires and the signal wires are collectively twisted together, abstract).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have twisted the power and signal lines of Hayakawa as taught by Kumada so that the conductors of the power supply wires and the conductors of the signal wires are respectively twisted together in a state that strains of the conductors of the power supply wires and the conductors of the signal wires are within a range of an elastic region (abstract). It is also known in the art that twisting cables together make good contact and ensure they are connected.

In regards to claim 3, Hayakawa in combination with Okano teaches the composite cable according to claim 1, wherein the conductive element wire (4) is a metal element wire (flat wire (figure 5)/conductor made of metal foil, paragraph [0019]).

Claim 4 is canceled. 

In regards to claim 5, Hayakawa in combination with Kumada teaches the composite cable according to claim 1, wherein the signal cables are twisted together with the power cables (Abstract of Kumada).

Hayakawa in combination with Kumada does not teach a ground wire twisted together with the signal line part.

Okano teaches a ground wire (3) twisted together with the signal wires (2).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the twisted signal and power cables of Hayakawa in combination with Kumada the ground wire also twisted with the signal wires as taught by Okana to reduce any noise in the cable that could possibly affect the signal wire.


In regards to claim 6, Hayakawa in combination with Kumada teaches the composite cable according to claim 3, wherein the signal cables are twisted together with the power cables (Abstract of Kumada).

Hayakawa in combination with Kumada does not teach a ground wire twisted together with the signal line part.

Okano teaches a ground wire (3) twisted together with the signal wires (2).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the twisted signal and power cables of Hayakawa in combination with Kumada the ground wire also twisted with the signal wires as taught by Okana to reduce any noise in the cable that could possibly affect the signal wire.


In regards to claim 8, Hayakawa teaches the composite cable (2B) according to claim 1, wherein an one end side of the cable (2B) is configured to be fixed stably to a vehicle body, and another end side of the cable is configured to be attached to a portion where vertical vibration arises (A composite cable for a vehicle is configured to connect between a wheel-side device which is fixed on a wheel side via a suspension device with respect to a body of the vehicle and a body-side device disposed on a body side, abstract).

Claim 9 is canceled.

In regards to claim 10, Hayakawa teaches the composite cable (2B) according to claim 3, wherein an one end side of the cable (2B) is configured to be fixed stably to a vehicle body, and another end side of the cable is configured to be attached to a portion where vertical vibration arises (A composite cable for a vehicle is configured to connect between a wheel-side device which is fixed on a wheel side via a suspension device with respect to a body of the vehicle and a body-side device disposed on a body side, abstract).

Claim 11 is canceled.

In regards to claim 12, Hayakawa teaches the composite cable according to claim 1, wherein the cable (2B) is capable of being used in an automotive electric brake (1), the one end side of the cable (2b) is configured to be fixed to a vehicle body or an undercarriage (vehicle, abstract), and the other end side of the cable is configured to be attached to a portion 5around a wheel where vertical vibration arises (a composite cable for a vehicle is configured to connect between a wheel-side device which is fixed on a wheel side via a suspension device with respect to a body of the vehicle and a body-side device disposed on a body side, abstract), the first signal line (71) is capable of transmitting an electrical signal concerning a rotation velocity of a wheel since the signal line is connected to the wheel (900), or is capable to transmit at least an electrical signal concerning control of a motor (11) equipped on a brake caliper (100) of the electric brake  (1) since it is connected to the electric brake (1), and the pair of the power supply lines are capable to supply an electric power for 10driving the motor (11, motor, paragraph [0029]).

Claim 13 is canceled. 

In regards to claim 14, Hayakawa teaches the composite cable according to claim 3, wherein the cable (2B) is capable of being used in an automotive electric brake (1), the one end side of the cable (2b) is configured to be fixed to a vehicle body or an undercarriage (vehicle, abstract), and the other end side of the cable is configured to be attached to a portion 5around a wheel where vertical vibration arises (a composite cable for a vehicle is configured to connect between a wheel-side device which is fixed on a wheel side via a suspension device with respect to a body of the vehicle and a body-side device disposed on a body side, abstract), the first signal line (71) is capable of transmitting an electrical signal concerning a rotation velocity of a wheel since the signal line is connected to the wheel (900), or is 

In regards to claim 15, Hayakawa teaches the composite cable according to claim 1, wherein the cable (2B) is capable of being used in an automotive electric brake (1), an one end side of the cable (2b) is configured to be fixed to a vehicle body or an undercarriage (vehicle, abstract), an the other end side of the cable is configured to be attached to a portion 5around a wheel where vertical vibration arises (a composite cable for a vehicle is configured to connect between a wheel-side device which is fixed on a wheel side via a suspension device with respect to a body of the vehicle and a body-side device disposed on a body side, abstract), the first signal line (71) is capable of transmitting an electrical signal concerning a rotation velocity of a wheel since the signal line is connected to the wheel (900), or is capable to transmit at least an electrical signal concerning control of a motor (11) equipped on a brake caliper (100) of the electric brake  (1) since it is connected to the electric brake (1), and the pair of the power supply lines are capable to supply an electric power for 10driving the motor (11, motor, paragraph [0029]).

In regards to claim 16, Hayakawa teaches the composite cable according to claim 3, wherein the cable (2B) is capable of being used in an automotive electric brake (1), the one end side of the cable (2b) is configured to be fixed to a vehicle body or an undercarriage (vehicle, abstract), and the other end side of the cable is configured to be attached to a portion 5around a wheel where vertical vibration arises (a composite cable for a vehicle is configured to connect between a wheel-side device which is fixed on a wheel side via a suspension device with respect to a body of the vehicle and a body-side device disposed .

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US 2014/0190741) in view of Okano (US 2010/0025072) and Kumada (US 2016/0078981) as detailed in claim rejections 12 and 15 (herein after referred to as modified Hayakawa), in further view of Ito (US 2016/0176369).

In regards to claim 17, modified Hayakawa teaches the composite cable according to claim 12.

Modified Hayakawa does not teach the electric brake is a rear wheel electric brake.  

Ito teaches teach the electric brake (130) is a rear wheel (12) electric brake (paragraph [0035]).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have made the electric brake of modified Hayakawa of a rear wheel electric brake as taught by Ito so that the vehicle composite cable prevents a crosstalk between signal lines even when a pair of power wires for supplying a current to an electric parking brake unit (paragraph [0008]).

In regards to claim 18, modified Hayakawa teaches the composite cable according to claim 15.

Modified Hayakawa does not teach the electric brake is a rear wheel electric brake.  

Ito teaches teach the electric brake (130) is a rear wheel (12) electric brake (paragraph [0035]).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have made the electric brake of modified Hayakawa of a rear wheel electric brake as taught by Ito so that the vehicle composite cable prevents a crosstalk between signal lines even when a pair of power wires for supplying a current to an electric parking brake unit (paragraph [0008]).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eshima et al. (WO 2016/151753) in view

In regards to claim 24, Eshima et al. teaches a composite cable (2), comprising: a signal line part (3,4) including a first signal line (3) composed of a pair of wires twisted together (30, figure 3); a pair of power supply lines (21,22); and a sheath (20) that covers an outer circumference of a wire bundle composed of the signal line part (3,4) and the pair of power supply lines (21,22), wherein the signal line part (3 and 4) is covered with a shield conductor (300, 400; figure 4) formed of a conductive element wire spirally wound (wound strand shown in figure 4) around an outer circumference of the signal line part (3 and 4), and {P56885 04519427.DOCX}7 Appl. No. 16/361,953 Attorney Docket No. P56885the pair of power supply lines (21,22) is in contact with the shield conductor (300,400; figure 5a) of the signal line part (3 and 4).

Eshima et al. does not teach the signal line part and the pair of power supply lines being twisted together.


It would have been obvious to one of ordinary skilled in the art at the time of the invention to have twisted the power and signal lines of Hayakawa as taught by Kumada so that the conductors of the power supply wires and the conductors of the signal wires are respectively twisted together in a state that strains of the conductors of the power supply wires and the conductors of the signal wires are within a range of an elastic region (abstract). It is also known in the art that twisting cables together make good contact and ensure they are connected.

Allowable Subject Matter

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that wherein the shield conductor and the ground wire are connected to each other on either one end of the composite cable, the shield conductor of the composite cable is grounded on a vehicle body or an under carriage at the one end side of the composite cable, and the shield conductor and the ground wire are connected at the other end side of the composite cable. None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 19, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, wherein the pair of power supply lines is 

Regarding claim 20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, wherein the outer diameters of the pair of power supply lines are smaller than that of the signal line part. None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that wherein a twisting direction of the signal line part is the same as those of the first signal line and the second signal line, and a winding direction of the conductive element wires is set opposite to the twisting direction of the signal line part. None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 22, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that wherein the outer diameters of the pair of power supply lines are smaller than that of the signal line part, and wherein a twisting direction of the signal line part is the same as those of the first signal line and the second signal line, and a winding direction of the conductive element wires is set opposite to the twisting direction of the signal line part. None of the reference art of record discloses or renders obvious such a combination.

claim 23, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that ***. None of the reference art of record discloses or renders obvious such a combination.

Allowable Subject Matter
Claim 25 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 25 with the important feature being “wherein the wire bundle further includes a ground wire twisted together with the signal line part and the pair of power supply lines, wherein the shield conductor and the ground wire are connected to each other on either one end of the composite cable, the shield conductor of the composite cable is grounded on a vehicle body or an under carriage at the one end side of the composite cable, the shield conductor and the ground wire are connected at the other end side of the composite cable, {P56885 04519427.DOCX}8 Appl. No. 16/361,953 Attorney Docket No. P56885wherein the pair of power supply lines is in contact with the shield conductor of the signal line part, wherein the outer diameters of the pair of power supply lines are smaller than that of the signal line part, and wherein a twisting direction of the signal line part is the same as those of the first signal line and the second signal line, and a winding direction of the conductive element wires is set opposite to the twisting direction of the signal line part (claim 25).” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed October 19, 2020 have been fully considered but they are not persuasive.  In regards to the applicant’s arguments that “In rejecting dependent claim 2, the Official Action does acknowledge, inter alia, that Hayakawa does not teach the signal line part further includes a second signal line composed of a pair of wires twisted together. {P56885 04519427.DOCX} 13Appl. No. 16/361,953 Attorney Docket No. P56885Nevertheless, the Official Action relies upon Okano as supposedly supplying the above discussed deficiency.  However, Applicant submits that Okano merely discloses a first signal line and a second signal line that may be twisted together or arranged in parallel.  Okano fails to disclose a first signal line composed of a first pair of wires twisted together and a second signal line composed of a second pair of wires twisted together.”  The examiner respectfully traverse.  The applicant is reminded that the claim rejection 1 states that “Hayakawa teaches the second signal line (72) (as well as the first signal line (71) in claim rejection 1)”and Okano teaches a composite cable (21) with a signal line (1) composed of a pair of twisted wires”  The examiner did not rely on Okano to teach the entire statement “a first signal line composed of a first pair of wires twisted together and a second signal line composed of a second pair of wires twisted together.” Okano was combined with Hayakawa to teach that it is well known in the art to include in a signal wire, a pair of twisted wires.  Therefore, the 35 USC 103 rejection of claim 1 is proper. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jinhee Lee can be reached on (571)-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/KRYSTAL ROBINSON/Examiner, Art Unit 2847   

/William H. Mayo III/Primary Examiner, Art Unit 2847